NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
           in the limited circumstances allowed under Rule 23(e)(1).

                                      2022 IL App (3d) 200491-U

                                 Order filed July 11, 2022
     _____________________________________________________________________________

                                                IN THE

                                 APPELLATE COURT OF ILLINOIS

                                          THIRD DISTRICT

                                                  2022

     U.S. BANK TRUST, N.A., as Trustee for  )    Appeal from the Circuit Court
     LSF10 Master Participation Trust,      )    of the 12th Judicial Circuit,
                                            )    Will County, Illinois.
              Plaintiff-Appellee,           )
                                            )
              v.                            )
                                            )
      STEVE S. YUN; YOON JOO OH;            )
      AUGUSTA VILLAGE HOMEOWNERS’           )
      ASSOCIATION; CITIZENS BANK,           )    Appeal No. 3-20-0491
      N.A., f/k/a RBS CITIZENS BANK, N.A.;  )    Circuit No. 17-CH-159
      UNKNOWN OWNERS and NON-               )
      RECORD CLAIMANTS,                     )
                                            )
              Defendants                    )
                                            )
      (Steve S. Yun,                        )    The Honorable
                                            )    Theodore J. Jarz,
              Defendant-Appellant).         )    Judge, presiding.
     _____________________________________________________________________________

           JUSTICE DAUGHERITY delivered the judgment of the court.
           Justices Hauptman and McDade concurred in the judgment.
     _____________________________________________________________________________

                                                ORDER

¶1         Held: In an appeal in a mortgage foreclosure case, the appellate court held that it lacked
                 appellate jurisdiction to review the merits of several various interlocutory orders
                     that the trial court had entered. The appellate court, therefore, dismissed the
                     appeal for lack of appellate jurisdiction.

¶2           Former plaintiff in this case, Federal National Mortgage Association (Fannie Mae), filed

     an action against defendant, Steve S. Yun, and others seeking to foreclose upon a mortgage held

     on certain real property owned by defendant in Will County, Illinois. U.S. Bank Trust, N.A., as

     trustee for a certain trust (U.S. Bank Trust), later acquired Fannie Mae’s interest in the mortgage

     and was substituted as the plaintiff in this case. During the course of prejudgment proceedings,

     the trial court entered several various interlocutory orders, including ones that dismissed

     defendant’s second amended affirmative defenses and counterclaims, denied defendant’s

     motions for default judgment, and awarded an amount of attorney fees against defendant.

     Defendant appealed. We dismiss this appeal for lack of appellate jurisdiction.

¶3                                              I. BACKGROUND

¶4           As best as we can glean from the record, the facts in this case can be summarized as

     follows. 1 In January 2017, Fannie Mae filed a complaint in the trial court to foreclose upon a

     mortgage held on certain residential real property owned by defendant in Bolingbrook, Will

     County, Illinois. The complaint alleged, among other things, that defendant had defaulted on his

     payment obligations under a certain note, that the note was secured by a mortgage on the subject

     property, and that Fannie Mae was the current holder of the note. A copy of the note and

     mortgage were attached to the complaint.




             1
                We have not been presented with a report of proceedings or the equivalent thereof in this appeal.
     Defendant as the appellant bears the burden to present a sufficiently complete record of the proceedings in
     the trial court to support his claims of error. See Foutch v. O'Bryant, 99 Ill. 2d 389, 391-92 (1984).
     Therefore, any doubts that arise from the incompleteness of the record in this case will be resolved against
     defendant. See id. at 392.


                                                          2
¶5           Over the next several years, the parties litigated this case with various proceedings taking

     place in the trial court. Defendant represented himself in those proceedings. In April 2018,

     defendant filed his original answer, affirmative defenses, and counterclaims to Fannie Mae’s

     complaint. Fannie Mae did not answer or respond to defendant’s pleading, and the trial court

     entered a default judgment for defendant and against Fannie Mae barring Fannie Mae from

     answering defendant’s affirmative defenses and counterclaims. Fannie Mae later filed a motion

     to substitute U.S. Bank Trust as the plaintiff in this case based upon a transfer or assignment of

     the note and mortgage. Defendant opposed the motion to substitute.

¶6           In October 2018, after full briefing and a hearing on the matter, the trial court granted

     Fannie Mae’s motion to substitute U.S. Bank Trust as the plaintiff in this case. U.S. Bank Trust

     subsequently filed an amended motion to strike defendant’s original affirmative defenses and

     counterclaims. 2

¶7           In January 2019, on U.S. Bank Trust’s motion, the trial court vacated the default

     judgment that had previously been entered. Defendant filed a motion to reconsider that ruling,

     which the trial court subsequently denied.

¶8           In April 2019, the trial court granted U.S. Bank Trust’s amended motion to strike

     defendant’s original affirmative defenses and counterclaims but granted defendant leave to

     amend. Later that same month, defendant filed a motion to add Fannie Mae, Seterus, Inc. (the

     previous servicer), and Caliber Loans, Inc. (the current servicer) as counter-defendants in this

     case. The trial court subsequently struck defendant’s motion.




             2
                U.S. Bank Trust had filed an initial motion to strike before it had been substituted as the plaintiff
     in this case.
                                                            3
¶9            The following month, in May 2019, defendant filed his first amended affirmative

       defenses and counterclaims. U.S. Bank Trust later filed a motion to dismiss and strike that

       pleading.

¶ 10          In September 2019, a hearing was held on defendant’s motion to add counter-defendants

       and U.S. Bank Trust’s motion to dismiss and strike. After full briefing and oral arguments on the

       matters, the trial court denied defendant’s motion to add counter-defendants and took U.S. Bank

       Trust’s motion to dismiss and strike under advisement. As to defendant’s motion, the trial

       court’s written order specifically stated that “[d]efendant [was] not permitted to add Fannie Mae,

       IBM, Seterus, or [Caliber] as counter-defendants in this case.” 3 Defendant subsequently filed a

       motion to reconsider, which the trial court denied. About two months later, in November 2019,

       the trial court entered an order granting U.S. Bank Trust’s motion to dismiss and strike

       defendant’s first affirmative defenses and counterclaims but granted defendant leave to amend.

¶ 11          In December 2019, defendant filed his second amended affirmative defenses and

       counterclaims. Despite the trial court’s previous ruling, defendant added Fannie Mae,

       IBM/Seterus, and Caliber as counter-defendants in the second amended pleading. U.S. Bank

       Trust subsequently filed a motion to dismiss and strike that pleading, and defendant filed

       motions for default judgment against Fannie Mae, IBM/Seterus, and Caliber. Fannie Mae

       responded with a motion for civil contempt against defendant for adding Fannie Mae as a

       counter-defendant in the second amended pleading despite the trial court ordering defendant not

       to do so. In the alternative, Fannie Mae sought dismissal with prejudice of the applicable

       counterclaims.




              3
                  IBM was alleged to be the owner of Seterus.


                                                           4
¶ 12           In June 2020, after full briefing on U.S. Bank Trust’s motion to dismiss and strike, the

       trial court entered a written order taking the motion under advisement. The trial court’s written

       ruling also denied defendant’s motions for default judgment. 4

¶ 13           The following month, in July 2020, the trial court entered a written order granting U.S.

       Bank Trust’s motion to dismiss and strike defendant’s second amended affirmative defenses and

       counterclaims with prejudice. The trial court’s written ruling also allowed Fannie Mae to refile

       its motion for a finding of civil contempt against defendant, after a previous order had indicated

       that Fannie Mae had withdrawn the motion as moot. Defendant filed a motion for

       reconsideration of the July 2020 ruling, which the trial court subsequently denied.

¶ 14           In October 2020, the trial court granted Fannie Mae leave to file an affidavit of attorney

       fees in support of its civil contempt motion. Defendant subsequently filed a counter-affidavit

       contesting the amount of attorney fees that Fannie Mae was seeking.

¶ 15           The following month, in November 2020, after full briefing on the contempt motion, the

       trial court entered a written order granting Fannie Mae’s request for an award of $9,800 in

       attorney fees against defendant. In its written ruling, the trial court made no specific finding of

       civil contempt. Defendant filed the instant self-represented appeal to challenge several of the

       trial court’s prejudgment rulings. None of those rulings contained an Illinois Supreme Court

       Rule 304(a) (eff. Mar. 8, 2016) finding.

¶ 16                                               II. ANALYSIS

¶ 17           On appeal, defendant challenges several of the trial court’s prejudgment rulings.

       Specifically, defendant asserts that the trial court erred when it entered its: (1) September 2019


               4
                The trial court entered two similar orders as to the June 2020 proceedings, one drafted by Fannie
       Mae’s attorney and the other drafted by defendant. The trial court also entered two orders for some of the
       other proceedings in this case for various reasons.
                                                           5
       order denying defendant’s motion for a default judgment against Fannie Mae and barring

       defendant from adding Fannie Mae as a counter-defendant (and defendant’s subsequent motion

       to reconsider that ruling); (2) June 2020 order denying defendant’s motions for default judgment

       against Fannie Mae, Seterus/IBM, and Caliber; (3) July 2020 order granting U.S. Bank Trust’s

       motion to dismiss defendant’s second amended affirmative defenses and counterclaims (and

       defendant’s subsequent motion to reconsider that ruling); and (4) November 2020 order granting

       Fannie Mae’s request for an award of attorney fees from defendant (possibly for civil contempt).

       Defendant contends that the trial court’s rulings were erroneous because, among other things, the

       trial court: failed to conduct a thorough analysis of each individual affirmative defense and

       counterclaim and instead considered those affirmative defenses and counterclaims only in the

       aggregate; found that the affirmative defenses and counterclaims lacked legal and factual

       support, despite defendant pointing out that support in his pleadings; failed to recognize that a

       default judgment that had been entered earlier in the case against Fannie Mae and for defendant

       was still in existence; incorrectly concluded that subsequent holders of the note and mortgage

       could not be held liable for statutory violations committed by prior loan servicers; confusingly

       ruled that defendant could not add Fannie Mae as a counter-defendant in the case, even though

       Fannie Mae was already a counter-defendant in the case, and found defendant in civil contempt

       for allegedly violating that order; and entered an award of attorney fees against defendant in an

       amount that was unacceptable. For all of the reasons stated, defendant asks that we reverse the

       prejudgment rulings at issue and that we remand this case for further proceedings.

¶ 18          In response to defendant’s assertions, U.S. Bank Trust and Fannie Mae make several

       arguments. First, U.S. Bank Trust and Fannie Mae argue that appellate jurisdiction is lacking

       and that this appeal should be dismissed because no final judgment has been entered in this


                                                        6
       case. 5 U.S. Bank Trust and Fannie Mae reach that conclusion—that no final judgment exists—

       based upon the following contentions: (1) an order confirming sale of the subject property, which

       usually serves as the final judgment in a mortgage foreclosure action such as this one, has not yet

       been entered in this case; (2) none of the prejudgment rulings were final judgments in and of

       themselves; 6 and (3) none of the prejudgment rulings contained a Rule 304(a) finding. Second,

       and in the alternative, U.S. Bank Trust and Fannie Mae argue that defendant has forfeited his

       claims on appeal by failing to support those claims with reasoned argument and citations to

       relevant legal authority. Third, and also in the alternative, U.S. Bank Trust and Fannie Mae

       argue that the trial court’s rulings were proper and should be upheld and that defendant has failed

       to present any basis on appeal to justify a reversal of the trial court’s rulings. For those reasons,

       U.S. Bank Trust and Fannie Mae ask that we dismiss this appeal for lack of appellate jurisdiction

       or, in the alternative, that we affirm the trial court’s judgment.

¶ 19           In reply, defendant argues first that the trial court’s prejudgment rulings constituted final

       and appealable judgments because the trial court ultimately dismissed defendant’s affirmative

       defenses and counterclaims with prejudice and because there was nothing left to do in this case

       but to enforce the judgment. Thus, defendant contends that appellate jurisdiction exists in this

       case. Second, defendant denies that he forfeited any of his arguments on appeal and asserts

       instead that he has properly set forth and supported his arguments. Third, as to the merits,




               5, 6
                    To the extent that U.S. Bank Trust is able to raise arguments on appeal about a trial court
       ruling that did not directly apply to it, U.S. Bank Trust seems to suggest that the trial court found
       defendant in contempt and that the trial court’s ruling in that regard (the November 2020 ruling) was a
       final and appealable judgment. Fannie Mae asserts that the trial court did not specifically find defendant
       in contempt and that the November 2020 ruling was not a final and appealable judgment. We have set
       forth Fannie Mae’s position above because Fannie Mae was the entity that was directly affected by the
       trial court’s ruling in that regard.


                                                            7
       defendant reiterates some of his previous arguments. Defendant again asks, therefore, that we

       reverse the trial court’s rulings and that we remand this case for further proceedings.

¶ 20          It is well settled that the appellate court has a duty to determine if jurisdiction to hear an

       appeal exists and to dismiss the appeal if jurisdiction is lacking. See Archer Daniels Midland

       Co. v. Barth, 103 Ill. 2d 536, 539 (1984). Absent a supreme court rule exception, the jurisdiction

       of the appellate court is limited to reviewing appeals from final judgments. See Blumenthal v.

       Brewer, 2016 IL 118781, ¶ 22. A final and appealable judgment is one that determines the

       litigation on the merits of the parties’ claim or some definite part thereof so that the only

       remaining action to be taken is to proceed with execution of the judgment. See id. ¶ 23; In re

       Estate of French, 166 Ill. 2d 95, 101 (1995).

¶ 21          In a mortgage foreclosure case, such as the one involved in this instant appeal, matters

       proceed somewhat differently than in other civil cases. North Community Bank v. 17011 South

       Park Ave., LLC, 2015 IL App (1st) 133672, ¶ 25. A mortgage foreclosure case follows a

       bifurcated procedure in which the trial court first enters a judgment of foreclosure and sale and,

       then, after the sale has taken place, enters an order approving or confirming the sale (order

       approving sale) and distributing the sale proceeds. Id. It is the second order—the order

       approving sale—that closes the case and terminates the foreclosure proceedings and is the final

       and appealable judgment. Id. Any potentially final order that comes before the order approving

       sale in a mortgage foreclosure proceeding is not a final and appealable judgment unless the trial

       court makes an express written finding under Supreme Court Rule 304(a) that there is no just

       reason for delaying either enforcement or appeal of the order or both. See Ill. S. Ct. R. 304(a)

       (eff. Mar. 8, 2016); In re Marriage of Gutman, 232 Ill. 2d 145, 150-51 (2008); 17011 South Park

       Ave., LLC, 2015 IL App (1st) 133672, ¶¶ 25-27.


                                                         8
¶ 22          In the present case, after reviewing the record before us, we find that the prejudgment

       rulings challenged by defendant were not final and appealable judgments. See Blumenthal, 2016

       IL 118781, ¶ 23; French, 166 Ill. 2d at 101. We reach that conclusion for four main reasons.

       First, an order confirming sale, which normally serves as the final and appealable judgment in a

       mortgage foreclosure action (see 17011 South Park Ave., LLC, 2015 IL App (1st) 133672, ¶ 25),

       has not yet been entered in this case. Second, none of the challenged prejudgment rulings

       included a Rule 304(a) finding. Thus, even if any of the prejudgment rulings were deemed to be

       final judgments, they could not be considered to be final and appealable judgments. See Ill. S.

       Ct. R. 304(a) (eff. Mar. 8, 2016); Gutman, 232 Ill. 2d at 150-51; 17011 South Park Ave., LLC,

       2015 IL App (1st) 133672, ¶¶ 25-27. Third, the dismissal of a defendant’s affirmative defenses

       and counterclaims is generally not a final and appealable judgment, unless the trial court makes a

       Rule 304(a) finding as to that ruling. See CitiMortgage, Inc. v. Bukowski, 2015 IL App (1st)

       140780, ¶ 13 (indicating, although somewhat implicitly, that the dismissal of the defendant’s

       affirmative defenses was not a final and appealable judgment); 17011 South Park Ave., LLC,

       2015 IL App (1st) 133672, ¶ 26 (recognizing that the dismissal of the defendant’s counterclaim

       was not a final and appealable judgment). Fourth and finally, although an order imposing a

       monetary or other penalty for contempt is a final and appealable judgment (see Ill. S. Ct. R.

       304(b)(5) (eff. Mar. 8, 2016)), there is no clear indication in this case that the trial court found

       defendant in contempt. The November 2020 written order did not include such a finding, and

       defendant has not provided us with a report of proceedings or the equivalent thereof from that

       court hearing to establish that a finding of contempt was made. We cannot conclude, therefore,

       that the trial court made a finding of civil contempt or that the November 2020 order was a final

       and appealable judgment. See Foutch, 99 Ill. 2d at 392 (indicating that any doubts that arise



                                                          9
       from an incomplete record will be resolved against the appellant because the appellant is the one

       who bears the burden on appeal to present a sufficiently complete record of the trial court

       proceedings to support his claims of error). Because we find that none of the trial court’s

       contested rulings were final and appealable judgments, we must conclude that we lack

       jurisdiction to consider the merits of defendant’s arguments on appeal. See Blumenthal, 2016 IL

       118781, ¶ 22. We, therefore, dismiss this appeal for lack of appellate jurisdiction. See Archer

       Daniels Midland Co., 103 Ill. 2d at 539.

¶ 23                                          III. CONCLUSION

¶ 24          For the foregoing reasons, we dismiss this appeal for lack of appellate jurisdiction.

¶ 25          Appeal dismissed.




                                                       10